Order, Supreme Court, New York County, entered on May 23, 1975, granting the petition for an order authorizing the assignee to ratify an agreement of compromise with Manufacturers’ Hanover Trust Co., unanimously affirmed, without costs and without disbursements, for the reasons stated in the decision at Special Term and for the additional reason that the sole point raised by appellant on this appeal was rejected by this court when it unanimously affirmed, without opinion, the earlier order of Chimera, J., entered herein (48 AD2d 1018). Appellant’s contention, that the order presently appealed from "is based upon the void order [of Chimera, J.], dated December 10th, 1974 and must [therefore] be reversed”, obviously lacks merit. In affirming, we note that there was a failure on the part of the assignee to follow the directions contained in section 21 of the Debtor and Creditor Law which govern the award of costs and commissions in proceedings such as this. However, we are satisfied, from the record before us, that the petition was made on notice to all creditors of the assignor, and, further, Special Term exercised the degree of supervision envisaged in the cited section in awarding counsel fees, commissions and expenses as it did. Appeal from order entered on or about June 23, 1975, unanimously dismissed as nonappealable, without costs and without disbursements. Concur—Murphy, J. P., Birns, Silverman, Capozzoli and Nunez, JJ.